Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 3/3/2022.
Currently, claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0248436, cited in IDS).
Pertaining to claim 1, Lee shows, with reference to FIG. 1-7, a method for forming a semiconductor device, comprising: 
providing a target layer (100/102/104) (see also FIG. 12 where target layer is 200/214/218/220/224/226/228); 
forming an etching stop layer (106) on the target layer; 
forming a top oxide layer (108) (para. [0045]) on the etching stop layer; 
forming a first photoresist layer (112) on the top oxide layer; 
performing a first etching process, to form a plurality of first trenches (110a) in the top oxide layer (para. [0048]); 
forming a second photoresist layer (116) on the top oxide layer, wherein portion of the second photoresist layer fills in each first trench; 
performing a second etching process to form a plurality of second trenches (114a) in the top oxide layer (para. [0059]); and 
using the remaining top oxide layer as a hard mask, performing a third etching process to remove parts of the etching stop layer and parts of the target layer (para. [0066] – [0067]; FIG. 7).
Lee fails to explicitly show a thickness of the top oxide layer is smaller than 200 angstroms (and that the depths of the trenches formed therein are smaller than 200 angstroms). Instead, Lee suggests a slightly higher range of 500 to 1,000 angstroms (para. [0028]).
However, the court has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, a slightly lower range of less than 200 angstroms would be obvious to one of ordinary skill in the art. In that case, the trench formed in the top oxide would necessarily have a depth of less than 200 angstroms.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In this case, it would appear that the claimed range is not critical. Indeed, the disclosure of the claimed thickness comes from para. [0025] which states “T2 is preferably smaller than 200 angstroms” and para. [0029] “Therefore, the depth of each first trench 122 formed in the top oxide layer 110a is shallow (for example, smaller than 200 angstroms)”. Terms such as “preferably” and “for example” are generally not associated with criticality.
Furthermore, there is no comparison of values within the claimed range with values outside the claimed range to establish criticality. Even so, Lee appears to teach that values outside the claimed range lead to similar results as values inside the claimed range. For example, Lee teaches in para. [0055] that the thickness of the top oxide (“preliminary hard mask pattern”) has such a small thickness that the second photoresist film has a flat surface. In other words, the top oxide pattern is not thick enough to influence the dimension of the second photoresist layer. This is similar to Applicant’s finding for values within the claimed range, as discussed in para. [0029] of the specification.

Pertaining to claims 2 and 3, Lee shows each first and second trench exposes a top surface of the etching stop layer (FIG. 5).
Pertaining to claim 4, Lee shows the target layer comprises a low dielectric constant layer (104/228 and/or 214/218/220), a hard mask layer (224), and a bottom oxide layer (226 and/or 214/218/220) (see FIG. 12).
Pertaining to claims 6 and 8, although Lee does not explicitly show the claimed ratios of the thicknesses, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the thickness ratios to be within the claimed ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Etching stop layer thickness is a recognized result affective variable, as a given thickness balances process time with effectiveness of protection of the underlying layer.
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Pertaining to claim 7, Lee shows a thickness of the etching stop layer is 100 to 500 angstroms (para. [0044]), which overlaps the claimed range.
Pertaining to claim 10, Lee shows each first trench does not overlap with each second trench (FIG. 5).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 4 above, and further in view of Lee et al. (US 2014/0193974, cited in IDS, hereinafter ‘974).
Although Lee does not explicitly show the claimed materials, ‘974 teaches that, for a similar patterning process, the low dielectric constant layer of the target layer comprises an ultra-low-K (ULK) material or a porous ULK material (para. [0042]), while the material of the etching stop layer comprises, for example, SiON (para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the materials of Lee for those taught by ‘974, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicant states that “If the thickness of the top oxide layer 110a is not small enough, the above purpose cannot be achieved. Therefore, in the present invention, the thickness of the top oxide layer 110a is limited to less than 200 angstroms.” Applicant also cites Lee’s teaching of 500-1000 angstroms, concluding “So Lee does not explicitly teach that a thickness of the top oxide layer is smaller than 200 angstroms and a depth of each first trench is smaller than 200 angstroms, as recited in the amended claim 1.” And finally, Applicant asserts “Besides, Lee can't achieve the advantages of the present invention either.”
In response, there is no evidence that “not small enough” equates to less than 200 angstroms. While less than 200 Angstroms may achieve a desired result, there is no evidence that values of 200 Angstroms or greater would not achieve a desired result. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in the claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). On the contrary, as described in the rejection above, it appears that Lee achieves similar results at higher values. While Applicant asserts that “Lee can't achieve the advantages of the present invention either”, there is no evidence to support such an assertion.
Even so, the court has held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, a slightly lower range of less than 200 angstroms would be obvious to one of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896